PER CURIAM.
Defendants Schneider have appealed by leave granted from an order denying their motion for summary judgment. Plaintiff was injured when she tripped on a raised portion of the sidewalk abutting defendant Schneiders’ residential property. The tree that caused the sidewalk slab to rise was planted approximately 4.5 feet from the house side of the sidewalk by the Schneiders’ predecessor in title, with the roots gradually expanding until the sidewalk was raised.
*519Plaintiff brought his action against the property owner and the Linden Shade Tree Commission. Judge Menza denied the Schneiders’ motion for summary judgment. The Schneiders successfully sought leave to appeal from this determination.
We affirm the order denying summary judgment to defendants Schneider substantially for the reasons set forth in Judge Menza’s comprehensive opinion of April 19, 1991, 604 A.2d 210.